TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00404-CV


John Gannon, Inc. and Gerald J. Goff, Appellant

v.

Gunnarson Outdoor Advertising, Inc., Appellee




FROM THE DISTRICT COURT OF HAYS COUNTY, 20TH JUDICIAL DISTRICT
NO. 99-0584, HONORABLE RONALD G. CARR, JUDGE PRESIDING


O R D E RPER CURIAM
	John Gannon, Inc. and Gerald J. Goff filed notices of appeal following the
trial court's granting of summary judgment in favor of appellee.  The clerk's record was filed on
August 4, 2008.  On September 17, 2008, we sent Goff notice that his brief was overdue, cautioning
him that his appeal would be subject to dismissal if his brief was not filed by September 29, 2008. (1) 
Goff has not responded to our notice or filed his brief or a motion for extension of time.  We
therefore dismiss Goff's appeal for want of prosecution.  Tex. R. App. P. 42.3(b).  The cause will
continue under the style, John Gannon, Inc. v. Gunnarson Outdoor Advertising, Inc.

Before Chief Justice Jones, Justices Puryear and Henson
Filed:   January 16, 2009
1.   John Gannon, Inc. filed its brief on November 17, 2008.